Citation Nr: 1027683	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-18 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1945 to December 1946 
and from March 1948 to March 1950.

This matter arises before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The claims were adjudicated by a special processing unit known at 
the Tiger Team before jurisdiction over the claims was 
transferred back to the VA RO in Houston, Texas.

In August 2008, the Veteran and his wife testified at a Travel 
Board hearing in front of the undersigned Veterans Law Judge.  
The transcript of the hearing has been reviewed and is associated 
with the claims file.

Notably, this claim was previously denied by the Board in 
September 2008, but the Veteran appealed the decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Subsequently, in a 
January 2010 Order, the Court vacated the Board's decision and 
remanded the case to the Board for further appellate review.  The 
case now returns to the Board following the Court Order.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims.  

VA has a duty to assist a Veteran in obtaining evidence necessary 
to substantiate his claim, including continuing to make efforts 
to obtain records from a Federal department or agency until those 
records are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A.  During the course 
of the appeal, the National Personnel Records Center informed VA 
that the Veteran's service treatment records were destroyed in a 
fire and stated: "If the veteran was treated and you can furnish 
the necessary information, use [form] M05."  The record does not 
indicate that the Veteran was asked to provide information to 
obtain service treatment records using form M05.  

In its Order, the Court observed that VA's initial attempt to 
obtain the Veteran's service treatment records was not successful 
and that there was no indication that VA pursued alternative 
sources that were suggested.  Based on this finding, the Court 
held that the duty to assist was not satisfied.  This was one of 
the bases the Court relied on to vacate the Board's decision and 
remand the Veteran's case for further proceedings.  

Therefore, upon remand, the RO/AMC should ask the Veteran to 
provide the necessary information to assist in efforts to find 
any available service treatment records.  The RO/AMC should then 
use form M05 or other appropriate means to request the Veteran's 
service treatment records from the appropriate records custodian.  
After those efforts are made, the RO/AMC should send the 
Veteran's claims file back to the November 2005 examiner for a 
supplemental medical opinion before readjudicating the Veteran's 
claims.

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	In addition to information already 
provided, ask the Veteran to provide the 
necessary information to assist in efforts to 
find any available service treatment records.  
Form M05 or other appropriate means to 
request the Veteran's service treatment 
records from the appropriate records 
custodian should be used.  If no records are 
available, please make specific note of that 
fact in the claims file.

2.	After the above mentioned development has 
been completed, obtain a supplement opinion 
from the November 2005 compensation and 
pension examiner, M.R.D., with respect to the 
Veteran's claimed hearing loss disability and 
tinnitus.  M.R.D. should specifically state 
whether or not the Veteran's hearing loss 
disability and tinnitus are at least as 
likely as not (i.e., probability of 50 
percent) related to service.   

Please send the claims folder to M.R.D. 
for the supplemental opinion. 

If M.R.D. is not available, obtain the 
requested supplemental opinion from another 
audiologist or appropriate clinician.  A new 
examination should only be scheduled if the 
examiner deems one necessary.  The 
audiologist or clinician should provide an 
opinion based on review of the claims folder 
on whether or not it is at least as likely as 
not (i.e., probability of 50 percent) that 
the Veteran's hearing loss disability and 
tinnitus are related to his period of active 
military service.   

3.  The Veteran's claims should then be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.      
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


